                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE


 ANTONIO VITOLO, JAKE’S BAR AND GRILL,
 LLC, BYRON SACKETT, HOMESTEADS
 MANAGEMENT, LLC, KEVIN L. PEARSON,
 S & K SOUP CO., ALFRED CASTIGLIONI,
 THE 579 LLC, CHARDONNAYS INC., ZINFANDEL
 LLC, DENIS FLANAGAN, 3KAD LLC

         Plaintiffs,

 v.                                                                      Case No. 3:21-cv-176

 ISABELLA CASILLAS GUZMAN,

         Defendant.


      PLAINTIFFS’ SECOND EMERGENCY MOTION FOR A TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION


         Plaintiffs Byron Sackett, Homesteads Management, LLC, Kevin L. Pearson, S

 & K Soup Co., Alfred Castiglioni, The 579 LLC, Chardonnays Inc., Zinfandel LLC,

 Denis Flanagan, 3kad LLC (Additional Plaintiffs) move, pursuant to Federal Rule of

 Civil Procedure 65, for a temporary restraining order and/or preliminary injunction,

 ordering Defendant to pay Additional Plaintiffs’ grant applications, if approved,

 before all other later-filed applications, without regard to processing time or the

 applicants’ race or sex—exactly the same relief the Sixth Circuit ordered with respect

 to Plaintiffs Antonio Vitolo and Jake’s Bar and Grill, LLC (Original Plaintiffs). 1



         1 Plaintiffs continue to believe that a national injunction is appropriate, and hereby request
 one, for the reasons previously explained, and to avoid further emergency injunction requests like this.
 See Dkt. 31-1:19–21. However, this Court should, at the very least, issue an injunction applicable to
 the Additional Plaintiffs.



Case 3:21-cv-00176-TRM-DCP Document 39 Filed 06/02/21 Page 1 of 4 PageID #: 320
        The grounds for this motion are set forth in the Sixth Circuit’s opinion issued

 on May 27, 2021, see Vitolo v. Guzman, 2021 WL 2172181 (6th Cir. May 27, 2021), in

 the prior briefing submitted by Original Plaintiffs in support of a temporary

 restraining order and preliminary injunction, see Dkts. 12-2, 31-1, in the declarations

 attached as exhibits to this motion, and in the additional arguments below.

        Original Plaintiffs, Antonio Vitolo and Jake’s Bar and Grill, LLC, filed this

 lawsuit on May 12, 2021, and immediately sought a temporary restraining order and

 preliminary injunction. Dkts. 1, 11, 12. After this Court denied each, Dkts. 16, 24, 32,

 Plaintiffs appealed on an emergency basis to the Sixth Circuit and sought an

 injunction pending appeal. Dkts. 25, 33; Mot. for Inj. Pending Appeal, Dkt. 4, No. 21-

 5517 (6th Cir., May 20, 2021). On May 27, the Sixth Circuit issued an opinion and

 order granting an injunction directing the government to “fund the plaintiffs’ grant

 application, if approved, before all later-filed applications, without regard to

 processing time or the applicants’ race or sex.” Vitolo, 2021 WL 2172181, at *9. The

 Sixth Circuit concluded that Plaintiffs “will win on the merits of their constitutional

 claim”—both as to race and sex discrimination—and therefore were entitled to an

 injunction. Id. at *8.

        Just like Vitolo and Jake’s Bar, Additional Plaintiffs also filed applications for

 grants from the Restaurant Revitalization Fund on the first day the application

 period opened, but have yet to be approved, due to Defendant’s unconstitutional

 reordering of applications based on race and gender. Castiglioni Decl. (Ex. 1) ¶¶ 8–

 11; Flanagan Decl. (Ex. 2) ¶¶ 8–11; Pearson Decl. (Ex. 3) ¶¶ 8–11; Sackett Decl. (Ex.



                                           -2-

Case 3:21-cv-00176-TRM-DCP Document 39 Filed 06/02/21 Page 2 of 4 PageID #: 321
 4) ¶¶ 8–11. Thus, Additional Plaintiffs are entitled to an injunction for the exact same

 reasons as the Original Plaintiffs, and this Court should immediately enter such an

 injunction based on the Sixth Circuit’s decision. Defendant should also be ordered to

 immediately place funds in reserve to cover all amounts requested by Additional

 Plaintiffs, as Defendant did previously with Vitolo and Jake’s Bar. See Dkt. 30:15;

 See Vitolo v. Guzman, No. 21-5517, Dkt. 13:4 (Decl. of Miller, ¶6, May 24, 2021).

       The government is likely to argue, as it did to the Sixth Circuit, that an

 injunction is now unnecessary because the priority period has ended. The Sixth

 Circuit rejected that argument because the government’s own declaration, submitted

 to that court, indicated that later-filed priority applications had received a

 “processing head start,” creating a distinct possibility that priority applicants could

 completely deplete the fund before any white, male applicants received a shot at any

 funds. Vitolo, 2021 WL 2172181, at *3.

       After the Sixth Circuit issued its decision, the government submitted a

 supplemental declaration in an attempt to rebut the obvious implication of its prior

 declaration, see Vitolo v. Guzman, No. 21-5517, Dkt. 23 (6th Cir., May 28, 2021), but

 the latest declaration still fails to explain how SBA is processing applications and

 what determines which applications get paid and which do not. Even its latest

 declaration indicates that SBA is concurrently processing “all pending applications—

 both priority and non-priority,” and when (or whether) an applicant gets paid depends

 on how quickly its application is processed. Id. ¶¶ 6–7. Thus, if SBA is continuing to

 process any later-filed, priority applications, such that those priority applications



                                           -3-

Case 3:21-cv-00176-TRM-DCP Document 39 Filed 06/02/21 Page 3 of 4 PageID #: 322
 might get paid before any earlier-filed non-priority applications, then the priority

 period continues to have an effect based on unconstitutional race and gender

 discrimination. As the Sixth Circuit recognized, there is an “obvious solution to

 this”—“fund grants in the order they were received—without regard to priority

 status,” and “without regard to processing time.” Vitolo, 2021 WL 2172181, at *3, *9.

 If the SBA is already processing—and funding—applications in the order that they

 were received, “without regard to processing time or the applicants’ race or sex,” then

 it should not oppose an injunction, as it will not require anything different from SBA. 2

        Given the thoroughness of the record, Plaintiffs do not request a hearing.

        Dated: June 2, 2021                     WISCONSIN INSTITUTE FOR LAW & LIBERTY

                                                Rick Esenberg
                                                rick@will-law.org
                                                /s/ Daniel P. Lennington
                                                Daniel P. Lennington (pro hac vice)
                                                dan@will-law.org
                                                Luke N. Berg (pro hac vice)
                                                luke@will-law.org
                                                330 E. Kilbourn Ave., Suite 725
                                                Milwaukee, WI 53202
                                                Phone: (414) 727-9455
                                                Fax: (414)727-6385

                                                Attorneys for Plaintiffs




        2  If the government continues to assert that an injunction is unnecessary without clearly
 explaining what it is doing, this Court should enter a short-term injunction and set an expedited
 discovery period (a few days) to allow Plaintiffs to submit a few interrogatories to the government to
 get to the bottom of how the SBA is processing and funding applications.

                                                 -4-

Case 3:21-cv-00176-TRM-DCP Document 39 Filed 06/02/21 Page 4 of 4 PageID #: 323
